DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 7 – 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Progressive (NPL: Topline Evaluation Scoring (TES), 4/11/2014, Progressive Nutrition) in view of Ernst et al. (NPL: Determination of thoracic and lumbar spinal processes by their percentage positionbetween C7 and the PSIS level, 2/11/2013, Markus J Ernst).

Regarding claim 1, Progressive discloses a method for evaluating muscle development in the topline of a horse, comprising (Page 1, method of Topline Evaluation Scoring (TES). )generating one or more evaluation traces of a horse's topline, wherein the evaluation traces are generated to one or more locations of the horse’s topline (Page 1 - As shown in the Muscle Development, the Topline Evaluation Scorings are reported by tracing the back , Loin , and Group areas of the horses’ topline.
    PNG
    media_image1.png
    473
    627
    media_image1.png
    Greyscale

).
Progressive does not however Ernst discloses 
wherein the evaluation traces are generated by molding a flexible measurement tool (Page 1, Findings - Two testers palpated T4, T7, T10, L1 and L4 spinal processes according to established criteria. They measured the position of spinal processes between C7 and the Posterior Superior Iliac Spine(PSIS) at the Pelvis independently using a flexible ruler placed on the spine.
Evaluation traces: Page 4

    PNG
    media_image2.png
    1105
    1025
    media_image2.png
    Greyscale
),calculating the area under the curve of the one or more evaluation traces (Page 9 - 
The thoracic spine length, including L1, of 36 cm and lumbar spine length to the PSIS level of 14.8 cm compared favourably with that reported by Dunleavy et al., with values of 32 cm for the tho‐ racic and 12.4 cm for the lumbar spine. Differences might be explained by unequal test proto‐ cols. Dunleavy and colleagues measured between C7 and S1. They determined the thoracic andlumbar length by the end of the curve and not by a vertebra.), and comparing the area under the curve of the one or more evaluation traces to the area under the curve of one or more reference traces (Page 4 - Reports by Field 2006 that T7 is located at the height of the lower scapula tip, has recently been questioned suggesting instead, that T9 is situated at this location. We identified T7 bycounting down vertebrae starting at T4; and incidentally confirmed T9 to be located at the lowerscapular tip more often than not.
T10 was located by counting down vertebrae starting from T7.
L1 was located by counting down vertebrae from T10 and confirmed by its more rectangular shape and increased height as compared to T12, which is more rounded.).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Progressive with wherein the evaluation traces are generated by molding a flexible measurement tool,  calculating the area under the curve of the one or more evaluation traces, and comparing the area under the curve of the one or more evaluation traces to the area under the curve of one or more reference traces as taught by Ernst. The motivation for doing so would have allowed more accurate measurement  as taught by Ernst in page 1 Background. 
	
	Regarding claim 2, Progressive in view of Ernst disclose all the limitations of claim 1.
Progressive discloses wherein the one or more evaluation traces comprise a trace of the horse's croup, loin, and/or wither (Page 1 - As shown in the Muscle Development, the Topline Evaluation Scorings are reported by tracing the back , Loin , and Group areas of the horses’ topline.
    PNG
    media_image1.png
    473
    627
    media_image1.png
    Greyscale
).  

Regarding claim 3, Progressive in view of Ernst disclose all the limitations of claim 1.
Progressive discloses wherein the one or more reference traces is a trace of the same horse's croup, loin, and/or wither generated on day 0 (
Page 1 - As shown in the Muscle Development, the Topline Evaluation Scorings are reported by tracing the back , Loin , and Group areas of the horses’ topline.
    PNG
    media_image1.png
    473
    627
    media_image1.png
    Greyscale


Once the house diet is balanced, it usually take 30 days to improve “one” grade of their TES evaluations on the horse. So the first day of TES evaluation is the day 0 . The evaluations in the 30 days must be on the same horse.
).  

Regarding claim 4, Progressive in view of Ernst disclose all the limitations of claim 1.

Progressive wherein the reference trace is a previous evaluation trace of the same horse's croup, loin, and/or wither generated at a time between day 0 and the time the evaluation trace of the horse's topline is generated (
Page 1 - As shown in the Muscle Development, the Topline Evaluation Scorings are reported by tracing the back , Loin , and Group areas of the horses’ topline.
    PNG
    media_image1.png
    473
    627
    media_image1.png
    Greyscale


Once the house diet is balanced, it usually take 30 days to improve “one” grade of their TES evaluations on the horse. So the first day of TES evaluation is the day 0 . The evaluations in the 30 days must be on the same horse. ).  

Regarding claim 7, Progressive in view of Ernst disclose all the limitations of claim 6.

Progressive discloses wherein the care characteristic is the horse's diet (Page 1- Topline Evaluation is an indicator of the amino acids in a horses' diet and if they are in adequate supply or are they 'balanced' or not.). 

Regarding claim 8, Progressive in view of Ernst disclose all the limitations of claim 1.
Ernst discloses wherein the flexible measurement tool is a flexicurve tool or ruler (Page 1, conclusion – flexible ruler.

    PNG
    media_image2.png
    1105
    1025
    media_image2.png
    Greyscale
).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Progressive in view of Ernest with wherein the flexible measurement tool is a flexicurve tool or ruler as taught by Ernst. The motivation for doing so would have allowed more accurate measurement  as taught by Ernst in page 1 Background. 

Regarding claim 9, Progressive in view of Ernst disclose all the limitations of claim 1including horse’s spine.
Ernst discloses wherein the flexible measurement tool comprises a midpoint reference marking for positioning the center of the tool above the spine (Fig. 4 – as shown in Fig. 1, the Flexible Rule placed on the back of the center above the spine for measurement, which is a midpoint measurement.


    PNG
    media_image3.png
    1125
    1101
    media_image3.png
    Greyscale
) .  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Progressive in view of Ernest with wherein the flexible measurement tool comprises a midpoint reference marking for positioning the center of the tool above the spineas taught by Ernst. The motivation for doing so would have allowed more accurate measurement  as taught by Ernst in page 1 Background. 

Regarding claim 10, Progressive in view of Ernst disclose all the limitations of claim 1 including sides of the horse.
Erneast wherein the flexible measurement tool comprises left and right reference markings for aligning the tool with the left and right sides (Fig. 4 – as shown in Fig. 1, the Flexible Rule placed on the back of the center above the spine for measurement, which is a midpoint measurement with left and right marking.


    PNG
    media_image2.png
    1105
    1025
    media_image2.png
    Greyscale
) .  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Progressive in view of Ernest with wherein the flexible measurement tool comprises a midpoint reference marking for positioning the center of the tool above the spine as taught by Ernst. The motivation for doing so would have allowed more accurate measurement  as taught by Ernst in page 1 Background. 

Regarding claim 12, Progressive in view of Ernst disclose all the limitations of claim 1.
Progressive discloses further comprising generating a Topline Evaluation Score (TES) based on the one or more evaluation traces and/or the one or more reference traces (Page 1 - Progressive Nutrition's Topline Evaluation Score (TES) will evaluate your horse's muscle development. The muscles over the back, loin and croup are the best indicators, and easiest to identify, of the horses' muscle status. Those muscles affect the horses' ability to elevate, lengthen, stop, turn, and drive forward. The TES is a 'visual' and a 'hands-on' appraisal of the horses' topline muscles. The three areas to evaluate include:
. The back area
. The loin area
. The croup area
The TES uses the 'A through 'D' grading scale, with an 'A' showing 'ideal' over-all muscling and a 'D' showing muscle atrophy in all three of the areas
that make up their topline.  )
	
Claims 5, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Progressive (NPL: Topline Evaluation Scoring (TES), 4/11/2014, Progressive Nutrition) in view of Ernst et al. (NPL: Determination of thoracic and lumbar spinal processes by their percentage position between C7 and the PSIS level, 2/11/2013, Markus J Ernst) and McKiernan (NPL: Bill McKiernan, Muscle Scoring Beef Cattle, January 2007).

Regarding claim 5, Progressive in view of Ernst disclose all the limitations of claim 1 including sides of the horse.
Progressive discloses the musculature of the horse has improved since the time the reference trace was generated (Page 1 - Realizing the first place they lose muscle, when a deficient diet is fed, is in their back area; the second is their loin; and third is their croup area. Realizing the easiest place to first visualize muscle loss on the horse is in iheir back area. lf their muscles continue to atrophy, it would then be seen through the loin and then the croup area. Once the horses diet is 'balanced', it usually takes 30 days to improve 'one' grade of their TES.
So the comparison, reference,  is the first day comparing to the 30th day . ).
Progressive in view of Ernst do not however McKiernan discloses
the reference trace was generated (Page 2, Fig. 2- the Light Muscling is the reference. )
wherein if the area under the curve of the evaluation trace is greater than the reference trace (Page 1, Muscle or fat - Muscle is round and curved with a high degree of muscling. Observing from behind, the curve is greater on the left cow than the one on the right.

    PNG
    media_image4.png
    424
    489
    media_image4.png
    Greyscale
).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Progressive in view of Ernest with the reference trace was generated wherein the flexible measurement tool comprises a midpoint reference marking for positioning the center of the tool above the spine as taught by McKiernan. The motivation for doing so to realize price incentive to analyze muscle build up. 

Regarding claim 6, Progressive in view of Ernst disclose all the limitations of claim 1 including sides of the horse
Progressive discloses comprising changing a care characteristic of the horse if the [[curve of the evaluation trace]] is less than the reference trace (Page 1- Realizing the first place they lose muscle, when a deficient diet is fed, is in their back area; the second is their loin; and third is their croup area. Realizing the easiest place to first visualize muscle loss on the horse is in their back area. lf their muscles continue to atrophy, it would then be seen through the loin and then the croup area. Once the horses diet is 'balanced', it usually takes 30 days to improve 'one' grade of their TES.
So the comparison, reference,  is the first day comparing to the 30th day .)
Progressive in view of Ernst do not however McKiernan discloses
curve of the evaluation trace is less than the reference trace (Page 1, Muscle or fat - Muscle is round and curved with a high degree of muscling. Observing from behind, the curve is less on the right cow than the one on the left.

    PNG
    media_image4.png
    424
    489
    media_image4.png
    Greyscale
).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Progressive in view of Ernest with curve of the evaluation trace is less than the reference trace as taught by McKiernan. The motivation for doing so to realize price incentive to analyze muscle build up. 

Regarding claim 11, Progressive in view of Ernst disclose all the limitations of claim 1 including sides of the horse
Progressive in view of Ernst do not however McKiernan discloses
further comprising weighing the animal (Page 1, Evaluating muscling - considered in proportion to the weight of an animal or carcase and hence becomes an estimate of meat content.).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Progressive in view of Ernest with further comprising weighing the animal as taught by McKiernan. The motivation for doing so to realize price incentive to analyze muscle build up. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616